Title: Notes on Ceremonial at New York, 10 June 1793
From: Jefferson, Thomas
To: 


June 10. 93. Mr. Brown gives me the following specimen of the phrenzy which prevailed at New York on the opening of the new government. The first public ball which took place after the President’s arrival there, Colo. Humphreys, Colo. W. S. Smith, and Mrs. Knox, were to arrange the ceremonials. These arrangements were as follows. A Sopha at the head of the room raised on several steps whereon the Presidt. and Mrs. Washington were to be seated. The gentlemen were to dance in swords. Each one when going to dance was to lead his partner to the foot of the Sopha, make a low obeisance to the Presidt. and his lady, then go and dance, and when done bring his partner again to the foot of the Sopha for new obeisances and then to retire to their chairs. It was to be understood too that gentlemen should be dressed in bags.—Mrs. Knox contrived to come with the President and to follow him and Mrs. Washington to their destination, and she had the design of forcing an invitation from the Presidt. to a seat on the Sopha. She mounted up the steps after them, unbidden, but unfortunately the wicked Sopha was so short that when the Presidt. and Mrs. Washington were seated, there was not room for a 3d. person; she was obliged therefore to descend in the face of the company and to sit where she could. In other respects the ceremony was conducted rigorously according to the arrangements,  and the President made to pass an evening which his good sense rendered a very miserable one to him.
